DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 1,913,830 A).
Campbell discloses a bowsing arrangement (see Fig 1) for holding a floating body [4] in a desired position along the side of a marine structure [1, 2, 3, 39, 86], comprising two lines [87] each connected between the structure, the floating body and a weight [87a] beneath the floating body, the weight being in an equilibrium position when the body is in a desired position relative to the marine structure, the lines moving the weight away from the equilibrium position as the body moves from the desired position so that the weight applies a restoring force tending to return the body to the desired position (see p-5, lines 96-130). 
Re claim 34, each line is fixed at one end to a respective point [86] on the marine structure above the floating body, the two points being on either side of the desired position of the floating body and being spaced by a distance greater than the dimension of the floating body along the side of the marine structure. 


Re claim 37, each line extends from a respective point on the structure to an associated end of the dimension of the body along the side of the structure that is closest to the point. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 6,227,136 B1).
Shapiro discloses a bowsing arrangement (see Fig 4) for holding a floating body [40] in a desired position along the side of a marine structure [42], comprising two lines [44] each connected between the structure, the floating body and a weight [10]. The weight is in an equilibrium position when the body is in a desired position relative to the marine structure, the lines moving the weight away from the equilibrium position as the body moves from the desired position so that the weight applies a restoring force tending to return the body to the desired position. 
Although Shapiro allows the lines to be sufficiently long to let the weight be submerged in water (col. 2, line 63-65), it does not expressly disclose the weight as being beneath a level of the floating body. However, it would have been obvious to a person skilled in 
Re claims 34 and 35, although Shapiro shows the bowsing arrangement being used for mooring a larger vessel to the marine structure, it does not disclose the lines as being fixed on the marine structure above the floating body. However, it would have been obvious to a skilled person to adapt the bowsing arrangement to moor a smaller marine vessel, such as a dingy. With such a modification in place, each line would be fixed at one end to a respective point on the marine structure above the floating body, with the two points being on either side of the desired position of the floating body and being spaced by a distance greater than the dimension of the floating body along the side of the marine structure. It would also have been obvious to a skilled person to configure each line such that it would engage the floating body, such as the small dingy, at opposite ends of the body, which would have provided an efficient and secure mooring. 
Re claim 36, the lines intersect each other (Fig 4). As noted above, when used with a smaller marine vessel, the lines would intersect above the floating body. 
Re claim 37, each line extends from a respective point on the structure to an associated end of the dimension of the body along the side of the structure that is closest to said point. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pittman et a. (US 8,453,590) shows a self-tensioning and load-equalizing mooring systems comprising a counter-weight

Nielsen (US 7,159,527) shows mooring of a floating unit to a vessel side
Nordbo (US 5,765,500) shows a system for deploying life rafts from ships
Brydges (US 5,265,553), Wood (US 3,060,884) and Ohmstede (US 2,686,491) each shows a self-stabilizing mooring systems comprising a suspended weight
WO 95/35233 A1 shows a self-tensioning mooring systems comprising a  suspended weight, wherein the weight can be wholly submerged in water (p-4, lines 25-26; and p-12, lines 13-14)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617